Citation Nr: 1340492	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  05-00 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from May 1978 to August 1979.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which, in pertinent part, denied the petition to reopen a claim of service connection for a back disability.

In a May 2007 decision, the Board denied reopening the service connection claim for a back disability.  In a July 2008 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a June 2008 joint motion for remand, vacated the portion of the May 2007 Board decision which denied reopening the Veteran's claim, and remanded the matter for compliance with the instructions in the joint motion.  The May 2007 Board decision also denied two other claims.  These claims were abandoned before the Court and are not now before the Board.

In September 2008, the Board remanded the Veteran's petition to reopen his claim for a back disability in order to provide him with additional notice under the VCAA.  Following completion of the requested development, the Board again denied the Veteran's petition to reopen his claim for a back disability in a December 2009 decision.

In an August 2010 Order, the Court endorsed an August 2010 joint motion for remand, vacated the December 2009 Board decision, and remanded the matter for compliance with the instructions in the joint motion.

In a September 2010 rating decision, the Milwaukee RO reopened the Veteran's claim and denied it on the merits, and the case was returned to the Board.  In 2011, the Board remanded this claim for further development pursuant to the August 2010 joint motion for remand.  

Subsequently, in a March 2012 decision, the Board once again denied the Veteran's petition to reopen his claim for a back disability.

In August 2012, the Court issued an Order endorsing an August 2012 joint motion for remand, vacated the March 2012 decision, and once again remanded the matter for compliance with the instructions in the joint motion

In July 2013, the Board reopened the claim of service connection for a back disability, but remanded the matter on the merits for further action.  


FINDINGS OF FACT

1.  The Veteran has a congenital defect of the spine; which existed prior to entering service; it was not subject to a superimposed injury or disease.

2.  The Veteran's currently diagnosed disc disease of the spine is not attributable to service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1111, 1131, 1153 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303(c), 3.304, 3.306, 4.9 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in September 2008, November 2008, August 2009, and July 2010 letter after the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  If the notice was sent after the initial adjudication, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has been provided numerous SSOCs and he has been given an opportunity to participate effectively in the adjudication of the claim.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The claim has been remanded several times.  Most recently, a new VA examination was conducted and a medical opinion was obtained.  The Board is satisfied there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive and that the Board, itself, commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", though not "exact", compliance with a remand directive).

Finally, the Veteran testified at RO hearings.  The hearings were adequate as the DRO who conducted the hearings explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111. 

VA's General Counsel  has held that in order to rebut the presumption of sound condition under 38 U.S.C. § 1111  for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service. The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. See VAOPGCPREC 3-2003 (July 16, 2003). The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has adopted the General Counsel 's position. Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004).

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." Cotant v. Principi, 17 Vet. App. 116, 131   (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334   (1993).

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations. 38 C.F.R. § 3.303(c). However, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted. VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711  (1990) (a reissue of General Counsel  opinion 01-85 (March 5, 1985). The VA General Counsel 's opinion indicated that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations. A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303(c) , may not be service-connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service. VAOPGCPREC 82-90. 

With respect to a congenital defect, the presumption of soundness will be automatically rebutted and service connection cannot be granted unless the evidence shows that the congenital defect was subject to a superimposed disease or injury.  Quirin, 22 Vet. App. at 397; 38 C.F.R. § 3.303(c).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran's STRs reflect that no spine abnormality was noted on the April 1978 entrance examination.  The Veteran then made numerous complaints of having low back pain beginning in January 1979.  At that time, the Veteran had an acute onset of low back pain after sitting for a long period of time.  A January 1979 STR reflected that the Veteran denied any injury to the back.  Rather, he stated that he "just got up [and] could not stand."  He was hospitalized twice for low back pain during service.  A March 1979 service hospitalization report reflects that an x-ray study showed six lumbar segments, which was considered a congenital defect.  A July 1979 service treatment record reflects that x-rays showed a transitional lumbosacral junction and that this was considered a congenital abnormality which existed prior to service.  It was also noted that there was "no evidence of anything other than normal progression and no evidence of service aggravation."  August 1979 x-rays showed sacralization of the left lower segment of the lumbar spine.  

The Veteran underwent a medical board evaluation which concluded that he had congenital abnormality at the lumbosacral junction, transitional segment space, EPTE (exist prior to entry), no service aggravation.  A physical evaluation board concurred with the findings and recommended separation.  The Veteran was separated by reason of physical disability that existed prior to enlistment.

Following service, the Veteran was afforded a VA examination in November 1979.  X-rays showed an anomaly of the lumbar spine which consists of 6 segments, but no evidence of other significant abnormality or pathology was appreciated.  

Thereafter, the Veteran testified at two hearings in July 2004 and July 2006, indicating that he injured his back during service, either initially or aggravating a preexisting back condition.  At these hearings and in later correspondence, the Veteran stated that he injured L4 and L5 vertebra during active service and that these were not congenital abnormalities.  The Veteran further argued that he had three surgeries recently on L4, which was the same vertebra he injured in service.  He related that he was sitting in the barracks playing card, and that when he stood up he was unable to stand up straight and had experienced back problems ever since that time.  The Veteran reported that he had experienced progressive back pain ever since active service.  However, he testified that as he did not want to jeopardize his employment and did not seek treatment for back pain until about twenty years after service when he fell in a parking lot at work.

The Veteran's medical records from the Social Security Administration as well as VA and private medical records were received.  The records documented treatment for complaints of low back pain and disc disease.  However, these records do not reflect that the back complaints were etiologically related to service.  In a June 2000 report, Dr. G indicated that the Veteran had low back disability following a February 2000 fall.  A later May 2002 private treatment record reflected that the Veteran complained of constant and severe low back and left leg pain resulting from an "industrial injury" which occurred in February 2000, consistent with the prior report.  

An October 2002 private treatment record showed that a myelogram revealed a normal appearing lumbar spinal canal except for postoperative changes at L5-6.  It was observed that the Veteran had a transitional appearance of the lumbar spine with six lumbar-type vertebral bodies.  This finding is consistent with the STRs.  An October 2003 private treatment record noted that the Veteran's back pain began in approximately 2000 when he was lifting some weight at work and had left leg pain.  The Veteran underwent a diskectomy, which relieved the pain, and the Veteran returned to work.  However, the Veteran suffered another similar accident at work and had a recurrence of left radicular pain.  The Veteran underwent surgery again, which relieved most of the pain.  Thereafter, the Veteran was in a car accident resulting in additional injury to his back which required fusion and rodding with pedicular screws.  This record further reflected that the Veteran had had significant back pain and left radicular burning since that time.  There was no mention in this record of the Veteran's active military service or of an earlier onset of back pain.  Surgical reports are of record.

In August 2010, the Veteran submitted a January 7, 2010 VA treatment record containing an opinion relating the Veteran's current symptoms of back pain and limited mobility of the back to an injury in service in 1979.  However, as noted, there was no specific injury (i.e. a superimposed injury), although the Veteran related that he experienced problems upon standing, but no injury itself was identified.  The examiner provided no opinion addressing any impact of post-service injury.  

In September 2013, the Veteran was afforded a VA examination.  The examiner noted that in March 2000, the Veteran was seen for persistent leg pain after falling and injuring his back in February of 2000.  Treatment involved a lumbar discectomy.   In April  2002, the Veteran was involved in a motor vehicle collision which caused more problems with his back including recurrent disc herniation.  The examiner indicated that on July 25, 1979 a senior Air Force orthopedic surgeon summarized visits with the Veteran and hospitalizations in a type written note.  The note mentioned that the Veteran denied trauma to his back and accordingly had the atraumatic onset of his low back pain shortly after the completion of basic training.  The examiner indicated that the note went on to state he had been followed at length at U.S. Air Force Hospital Columbus with adequate programs of bedrest, muscle relaxants and other conservative measures.  X-ray examinations revealed a transitional lumbosacral junction.  The note also stated "on no occasion where there any radicular symptoms identified... there were no objective signs of significant disease."  The orthopedic surgeon's assessment was "congenital abnormality of the lumbosacral junction: Transitional lumbosacral segment."  The orthopedic surgeon recommended that the Veteran meet a medical board "on the basis of a condition which existed prior to service.  There was no evidence of anything other than normal progression and no evidence of service aggravation."  The examiner indicated that a June 12, 1979, orthopedic surgeon note stated "he has discomfort precisely where an EPTS (existed prior to service) condition would suggest that symptoms might occur.  There was no evidence of service aggravation beyond natural progression."  The examiner noted that all of the evidence had been reviewed, but the above represented the bulk of the evidence quite well. 

The examiner also noted that the Veteran reported that there were no medical records showing a history of back pain between his discharge in 1979 and his work related injury in 2000, because he was not experiencing any back problems during that 20 year period. 

The examiner provided several medical assessments.  The examiner opined that the diagnosis of the sixth lumbar vertebra is a congenital defect which, according to the orthopedic surgeon evaluating the Veteran while he was in the service, as seen above, was presenting exactly as this existed prior to service.  Based on the records from the Veteran's time of service, and the opinions of the doctors who were involved in the case, the examiner opined that there did not appear to be any superimposed disease or injury on the congenital defect during his military service.  The examiner indicated that no trauma/injury happened during service.  The examiner opined that the Veteran's 6th lumbar vertebra clearly and unmistakably existed prior to service as it was congenital.  The examiner further opined that the evidence undebtably does not show that back disorder increased in severity beyond the natural progress of the disorder during service. 

With regard to the Veteran's recurrent lumbar disc herniations, the examiner opined that it was less likely than not caused by the inservice back condition.  The 20 year period between service and a back injury that was clearly related to a fall at his work place, with no record of any back pain in between, per the Veteran, does not support a nexus between the 2 diseases.   The Veteran had no indication of a herniated disc during service.  The examiner noted that it appeared that the Veteran had an acute episode of back pain in service which, while it lasted for several months in service, resolved after service.  He then had a separate and unrelated injury to his back 20 years later when he fell at work.  The examiner indicated that this was his current disability.  The examiner indicated that there was no etiological connection between this disability and service.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board finds that the September 2013 medical opinion is the most probative as the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Although there is a prior July 2010 opinion which is in conflict, that opinion did not provide a thorough review, did not note that the Veteran had a congenital defect, and provided no rationale as to why an inservice injury resulted in current back pain, given the post-service injury.

Thus, at the time of entry, there is a presumption that the Veteran entered in sound health.  Here, there is no evidence that at entry, there was any defect, infirmity, or disorder with regard to a back disability on objective examination.  The examination was negative.  Thus, the Veteran is entitled to a presumption of soundness.  

Shortly after service separation, it was determined that the Veteran had a congenital defect of the back, a transitional lumbosacral segment.  The May 2013 examiner noted that such defect clearly and unmistakably preexisted service as it was congenital.  

The presence of a congenital defect automatically rebuts the presumption of soundness.  Service connection cannot be granted unless the evidence shows that the congenital defect was subject to a superimposed disease or injury.  Quirin, 22 Vet. App. at 397; 38 C.F.R. § 3.303(c).  Otherwise, congenital defects are not considered "diseases or injuries" within the meaning the law and regulations governing compensation for service connected disabilities and, hence, do not constitute disabilities for VA compensation purposes, as noted above.  See 38 C.F.R. §§ 3.303(c), 4.9.  

The most probative evidence also establishes that the Veteran's congenital defect was not subject to a superimposed disease or injury in service, thereby causing additional disability.  The September 2013 VA examiner specifically indicated that there was no such superimposed disease or injury and no aggravation of the defect.  Symptoms in service were described as being acute. The examiner pointed out that the Veteran specifically denied having sustained an inservice trauma during active duty.  Although the Veteran contends otherwise, indicating that he injured L4 and L5 vertebra during active service, his opinion is less probative than the VA examiner's opinion as that examiner has the requisite medical expertise and addressed all pertinent matters in this case which were complex in nature and beyond the scope of lay observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Veteran's service treatment records do not show any type of "aggravation" of his congenital defect. The Veteran underwent a medical board evaluation which concluded that he had congenital abnormality at the lumbosacral junction, transitional segment space, EPTE (exist prior to entry), no service aggravation.  A physical evaluation board concurred with the findings and recommended separation.

The Board further finds that the currently diagnosed disc disease disability is not otherwise attributable to service as the most probative evidence establishes that the disc disease began post-service and that there is no etiologically connection to service.   It is notable that the Veteran had multiple post-service injuries, the worse of which appears to be a fall at work. It is also notable that there is no history of back problems between his discharge in 1979 and his post-service work accident in 2000. 

In reaching this decision, the Board has considered the doctrine of doubt, however, as the preponderance of the evidence is against the veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


